                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


RICHARD JOHN PETERSON,                               )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:15-CV-247-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under 42 U.S.C. § 406(b) in the amount of$ 27,000.00, and refund to Plaintiff the smaller award
between this amount and the EAJA award.


This Judgment Filed and Entered on October 30, 2018, and Copies To:
Pamela Marie Henry-Mays                       (via CM/ECF electronic notification)
Wanda D. Mason                                (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 30, 2018                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
